Citation Nr: 1724244	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing in February 2012 and a transcript of the hearing is associated with her claims folder.

This appeal was previously before the Board in November 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was remanded by the Board in November 2016 in order to obtain a VA examination and opinion as to whether the Veteran's back disability was caused or aggravated by her service-connected PTSD.  

In response to the November 2016 Board remand a December 2016 VA examination was obtained.  The examiner noted that the Veteran's Paget's disease is a genetic disorder and listed several risk factors to include age, gender, and national origin.  The examiner also noted the Veteran was diagnosed with lumbar stenosis which included risk factors of age, genetics, and body weight.  The examiner concluded that the Veteran's degenerative disc disease was less likely than not "caused by or related to" the Veteran's PTSD because there is no medical literature which supports this contention.  The examiner stated she could not provide an opinion as to whether the Veteran's PTSD aggravated her Paget's disease or degenerative disc disease because there was no nexus between her back disabilities and PTSD. 

The Board finds the December 2016 VA opinion to be inadequate because the opinion provider failed to provide an adequate rationale and address relevant evidence in the claims file.  The Veteran testified at a February 2012 Board hearing that  Paget's disease was an autoimmune disease which she felt was caused by the stress of the military sexual trauma that is the basis of her service-connected PTSD.  Additionally, in January 2017 the Veteran submitted extracts from several medical articles which found a link between PTSD and chronic pain.  The Veteran also provided a January 2017 statement indicating the physical nature of the repeated sexual assaults she suffered during her active service directly caused her back disability.  The December 2016 VA opinion failed to properly address the Veteran's contentions and the medical literature submitted by the Veteran.  Additionally, the VA examiner failed to address an August 2008 VA treatment record which noted the Veteran had physical signs of fibromyalgia with multiple trigger points in her back and added that the Veteran may benefit from physical therapy, chiropractic therapy, massage therapy, or anti-depressants, implying a possible connection between the Veteran's back pain and depression.  Therefore, an addendum opinion which includes an adequate rationale that addresses the totality of the evidence in the claims file must be obtained on remand. 
	
Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  The AOJ must contact the VA examiner who examined the Veteran in December 2016 in connection with her claim for service-connection for a back disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's back disability is etiologically related to her active service?

The examiner should consider and discuss as necessary the Veteran's January 2017 statement indicating the physical nature of the repeated sexual assaults she suffered during her active service directly caused her back disability.  The Board notes the Veteran's military sexual trauma has been confirmed and corroborated.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's back disability was caused by her service-connected PTSD?

The examiner should consider and discuss as necessary the following:

(i)  An August 2008 VA treatment record noting the Veteran had physical signs of fibromyalgia with multiple trigger points in her back and that she may benefit from anti-depressants, implying a possible connection between the Veteran's back pain and depression; 

(ii)  The Veteran's testimony at her April 2012 Board hearing that Paget's disease is an autoimmune disease which is caused by the chronic stress of her service-connected PTSD; and

(iii)  The medical literature submitted by the Veteran in in January 2017 indicating a nexus between PTSD and chronic pain.  

(c)  Is it at least as likely as not that the Veteran's service-connected PTSD aggravated her back disability?

The examiner should consider and discuss as necessary the following:

(i)  An August 2008 VA treatment record noting the Veteran had physical signs of fibromyalgia with multiple trigger points in her back and that she may benefit from anti-depressants, implying a possible connection between the Veteran's back pain and depression; and 

(ii)  The medical literature submitted by the Veteran in in January 2017 indicating a nexus between PTSD and chronic pain.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the December 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


